DETAILED ACTION
The action is responsive to the communications filed on 07/22/2022. Claims 1-22 are pending in the case. Claims 1, 7 and 13 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5-8, 11-14, 17, 18 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laska et al. (US 9082018 B1, hereinafter Laska).

As to claim 1, Laska discloses a mobile apparatus comprising: 
at least one memory configured to store software instructions ("The client device 504, typically, includes… memory 706," Laska column 21 lines 32-33); and 
at least one processor configured to execute the software instructions to perform operations ("The client device 504, typically, includes one or more processing units (CPUs) 702," Laska column 21 lines 32-34) comprising: 
receiving information that an operation has been performed on a surveillance image ("In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903," Laska column 26 lines 65-67, column 27 line 1; "In some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A," Laska column 30 lines 32-35, line dragging input performed on a surveillance camera image) displayed on a touch screen display ("The user interface 710 also includes one or more input devices 714, including user interface components that facilitate user input such as… a touch screen display," Laska column 21 lines 40-44); 
 determining whether the operation comprises a predetermined condition ("FIG. 9L illustrates the client device 504 displaying a customizable outline 947A for a zone of interest on the touch screen 906 in response to detecting selection of the 'Make Zone' affordance 917 in FIG. 9K... In some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A. FIG. 9L also illustrates the client device 504 detecting a dragging gesture whereby contact 949 is moved from a first location 950A corresponding to the right side of the customizable outline 947A to a second location 950B. In FIG. 9L, the first region 903 includes 'Save Zone' affordance 952, which, when activated (e.g., with a tap gesture), causes creation of the zone of interest corresponding to the customizable outline 947," Laska column 30 lines 25-28, 32-42, dragging in the "make zone" screen (i.e., performing a drag according to a satisfied predetermined condition of within the “make zone” screen) will allow a drag input to cause an event detection zone to be set); 
causing, based on determining that the operation comprises the predetermined condition an event detection position to be set with respect to the surveillance image according to the operation ("FIG. 9L illustrates the client device 504 displaying a customizable outline 947A for a zone of interest on the touch screen 906 in response to detecting selection of the 'Make Zone' affordance 917 in FIG. 9K... In some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A. FIG. 9L also illustrates the client device 504 detecting a dragging gesture whereby contact 949 is moved from a first location 950A corresponding to the right side of the customizable outline 947A to a second location 950B. In FIG. 9L, the first region 903 includes 'Save Zone' affordance 952, which, when activated (e.g., with a tap gesture), causes creation of the zone of interest corresponding to the customizable outline 947," Laska column 30 lines 25-28, 32-42, dragging in the "make zone" screen (i.e., performing a drag according to a satisfied predetermined condition of within the “make zone” screen) will allow a drag input to cause an event detection zone to be set); and 
causing, based on determining that the operation does not comprise the predetermined condition, a display of the surveillance image to change according to the operation ("FIG. 9B illustrates the client device 504 displaying additional video controls in response to detecting the contact 918 in FIG. 9A. In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903," Laska column 26 lines 63-67, column 27 line 1; "The electronic device detects (1606) a first user input to zoom in on a respective portion of the first video feed. In some implementations, the first user input is a... selection of a zoom-in affordance (e.g., elevator bar or other widget) in a web browser accompanied by a dragging gesture to pane the zoomed region. For example, the user of the client device 504 is able to drag the handle 919 of the elevator bar in FIG. 9B to zoom-in on the video feed. Subsequently, the user of the client device 504 may perform a dragging gesture inside of the first region 903 to pane up, down, left, right, or a combination thereof," Laska column 71 lines 44-54, dragging in the camera controls view (i.e., performing a drag according to an unsatisfied predetermined condition of within the “make zone” view) will change the zoom of the camera feed).

As to claim 2, Laska further discloses the mobile apparatus as claimed in claim 1, wherein the operation comprises moving a finger in a line on the touch screen display ("In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903," Laska paragraph 0161; "In some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A," Laska paragraph 0174, dragging in a line input).

As to claim 5, Laska further discloses the mobile apparatus as claimed in claim 1, wherein the predetermined condition comprises touching the touch screen display at a predetermined location ("FIG. 9A also illustrates the client device 504 detecting a contact 918 (e.g., a tap gesture) at a location corresponding to the first region 903 on the touch screen 906," Laska column 26 lines 59-62; "FIG. 9B illustrates the client device 504 displaying additional video controls in response to detecting the contact 918 in FIG. 9A. In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903,"  Laska column 26 lines 63-67, column 27 line 1; "FIG. 9L illustrates the client device 504 displaying a customizable outline 947A for a zone of interest on the touch screen 906 in response to detecting selection of the 'Make Zone' affordance 917 in FIG. 9K... In some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A. FIG. 9L also illustrates the client device 504 detecting a dragging gesture whereby contact 949 is moved from a first location 950A corresponding to the right side of the customizable outline 947A to a second location 950B," Laska column 30 lines 25-28, 32-39, drag touch input in either the picture settings view or make zone view (i.e., in different locations) to enable zooming or creating a motion zone via drag input).

As to claim 6, Laska further discloses the mobile apparatus as claimed in claim 1, wherein the predetermined condition comprises touching the touch screen display at predetermined locations in a predetermined order ("FIG. 9A also illustrates the client device 504 detecting a contact 918 (e.g., a tap gesture) at a location corresponding to the first region 903 on the touch screen 906," Laska column 26 lines 59-62; "FIG. 9B illustrates the client device 504 displaying additional video controls in response to detecting the contact 918 in FIG. 9A. In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903,"  Laska column 26 lines 63-67, column 27 line 1; "FIG. 9L illustrates the client device 504 displaying a customizable outline 947A for a zone of interest on the touch screen 906 in response to detecting selection of the 'Make Zone' affordance 917 in FIG. 9K... In some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A. FIG. 9L also illustrates the client device 504 detecting a dragging gesture whereby contact 949 is moved from a first location 950A corresponding to the right side of the customizable outline 947A to a second location 950B," Laska column 30 lines 25-28, 32-39, opening the camera control view or make zone view first with a tap (i.e., either an order of touching the make view button or the camera control button) to enable either drag input to zoom or drag input to create a motion detection zone).

As to claim 7, Laska discloses a method executed by a computer comprising: 
receiving information that an operation has been performed on a surveillance image ("In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903," Laska column 26 lines 65-67, column 27 line 1; "In some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A," Laska column 30 lines 32-35, line dragging input performed on a surveillance camera image) displayed on a touch screen display ("The user interface 710 also includes one or more input devices 714, including user interface components that facilitate user input such as… a touch screen display," Laska column 21 lines 40-44);
determining whether the operation comprises a predetermined condition ("FIG. 9L illustrates the client device 504 displaying a customizable outline 947A for a zone of interest on the touch screen 906 in response to detecting selection of the 'Make Zone' affordance 917 in FIG. 9K... In some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A. FIG. 9L also illustrates the client device 504 detecting a dragging gesture whereby contact 949 is moved from a first location 950A corresponding to the right side of the customizable outline 947A to a second location 950B. In FIG. 9L, the first region 903 includes 'Save Zone' affordance 952, which, when activated (e.g., with a tap gesture), causes creation of the zone of interest corresponding to the customizable outline 947," Laska column 30 lines 25-28, 32-42, dragging in the "make zone" screen (i.e., performing a drag according to a satisfied predetermined condition of within the “make zone” screen) will allow a drag input to cause an event detection zone to be set);
causing, based on determining that the operation comprises the predetermined, an event detection position to be set with respect to the surveillance image according to the operation ("FIG. 9L illustrates the client device 504 displaying a customizable outline 947A for a zone of interest on the touch screen 906 in response to detecting selection of the 'Make Zone' affordance 917 in FIG. 9K... In some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A. FIG. 9L also illustrates the client device 504 detecting a dragging gesture whereby contact 949 is moved from a first location 950A corresponding to the right side of the customizable outline 947A to a second location 950B. In FIG. 9L, the first region 903 includes 'Save Zone' affordance 952, which, when activated (e.g., with a tap gesture), causes creation of the zone of interest corresponding to the customizable outline 947," Laska column 30 lines 25-28, 32-42, dragging in the "make zone" screen (i.e., performing a drag according to a satisfied predetermined condition of within the “make zone” screen) will allow a drag input to cause an event detection zone to be set); and 
causing, based on determining that the operation does not comprise the predetermined condition, a display of the surveillance image to change according to the operation ("FIG. 9B illustrates the client device 504 displaying additional video controls in response to detecting the contact 918 in FIG. 9A. In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903," Laska column 26 lines 63-67, column 27 line 1; "The electronic device detects (1606) a first user input to zoom in on a respective portion of the first video feed. In some implementations, the first user input is a... selection of a zoom-in affordance (e.g., elevator bar or other widget) in a web browser accompanied by a dragging gesture to pane the zoomed region. For example, the user of the client device 504 is able to drag the handle 919 of the elevator bar in FIG. 9B to zoom-in on the video feed. Subsequently, the user of the client device 504 may perform a dragging gesture inside of the first region 903 to pane up, down, left, right, or a combination thereof," Laska column 71 lines 44-54, dragging in the camera controls view (i.e., performing a drag according to an unsatisfied predetermined condition of within the “make zone” view) will change the zoom of the camera feed). 

As to claim 8, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 11, it is substantially similar to claim 5 and is therefore rejected using the same rationale as above.

As to claim 12, it is substantially similar to claim 6 and is therefore rejected using the same rationale as above.

As to claim 13, Lasky discloses a non-transitory computer-readable medium that stores a program that, when executed by a computer, causes the computer to perform operations, comprising: 
receiving information that an operation has been performed on a surveillance image ("In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903," Laska column 26 lines 65-67, column 27 line 1; "In some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A," Laska column 30 lines 32-35, line dragging input performed on a surveillance camera image) displayed on a touch screen display ("The user interface 710 also includes one or more input devices 714, including user interface components that facilitate user input such as… a touch screen display," Laska column 21 lines 40-44); 
causing, based on determining that the operation comprises the predetermined condition, an event detection position to be set according to the first operation and with respect to the surveillance image ("FIG. 9L illustrates the client device 504 displaying a customizable outline 947A for a zone of interest on the touch screen 906 in response to detecting selection of the 'Make Zone' affordance 917 in FIG. 9K... In some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A. FIG. 9L also illustrates the client device 504 detecting a dragging gesture whereby contact 949 is moved from a first location 950A corresponding to the right side of the customizable outline 947A to a second location 950B. In FIG. 9L, the first region 903 includes 'Save Zone' affordance 952, which, when activated (e.g., with a tap gesture), causes creation of the zone of interest corresponding to the customizable outline 947," Laska column 30 lines 25-28, 32-42, dragging in the "make zone" screen (i.e., performing a drag according to a satisfied predetermined condition of within the “make zone” screen) will allow a drag input to cause an event detection zone to be set); and 
causing, based on determining that the operation does not comprise the predetermined condition, a display of the surveillance image to change according to the operation ("FIG. 9B illustrates the client device 504 displaying additional video controls in response to detecting the contact 918 in FIG. 9A. In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903," Laska column 26 lines 63-67, column 27 line 1; "The electronic device detects (1606) a first user input to zoom in on a respective portion of the first video feed. In some implementations, the first user input is a... selection of a zoom-in affordance (e.g., elevator bar or other widget) in a web browser accompanied by a dragging gesture to pane the zoomed region. For example, the user of the client device 504 is able to drag the handle 919 of the elevator bar in FIG. 9B to zoom-in on the video feed. Subsequently, the user of the client device 504 may perform a dragging gesture inside of the first region 903 to pane up, down, left, right, or a combination thereof," Laska column 71 lines 44-54, dragging in the camera controls view (i.e., performing a drag according to an unsatisfied predetermined condition of within the “make zone” view) will change the zoom of the camera feed).

As to claim 14, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 17, it is substantially similar to claim 5 and is therefore rejected using the same rationale as above.

As to claim 18, it is substantially similar to claim 6 and is therefore rejected using the same rationale as above.

As to claim 22, Laska further discloses the mobile apparatus as claimed in claim 1 wherein the surveillance image includes a first range and a second range, the first range is different from the second range ("FIG. 9B illustrates the client device 504 displaying additional video controls in response to detecting the contact 918 in FIG. 9A. In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903," Laska column 26 lines 63-67, column 27 line 1, the video feed can be zoomed from a first range to a second range),
wherein the touch screen display displays a range of a part of the surveillance image in case that the predetermined condition has not been detected ("FIG. 9B illustrates the client device 504 displaying additional video controls in response to detecting the contact 918 in FIG. 9A. In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903," Laska column 26 lines 63-67, column 27 line 1, video feed is displayed while not in the “make zone” view), and
wherein the operation, in a case that it is determined that the operation does not comprise the predetermined condition, causes the display to change according to the operation by changing the range from the first range to the second range ("FIG. 9B illustrates the client device 504 displaying additional video controls in response to detecting the contact 918 in FIG. 9A. In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903," Laska column 26 lines 63-67, column 27 line 1; "The electronic device detects (1606) a first user input to zoom in on a respective portion of the first video feed. In some implementations, the first user input is a... selection of a zoom-in affordance (e.g., elevator bar or other widget) in a web browser accompanied by a dragging gesture to pane the zoomed region. For example, the user of the client device 504 is able to drag the handle 919 of the elevator bar in FIG. 9B to zoom-in on the video feed. Subsequently, the user of the client device 504 may perform a dragging gesture inside of the first region 903 to pane up, down, left, right, or a combination thereof," Laska column 71 lines 44-54, dragging in the camera controls view (i.e., performing a drag according to an unsatisfied predetermined condition of within the “make zone” view) will change the zoom of the camera feed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Laska et al. (US 9082018 B1, hereinafter Laska) in view of Systrom et al. (US 20140078172 A1, hereinafter Systrom).

As to claim 3, Laska further discloses the mobile apparatus as claimed in claim 1, wherein the operation comprises performing a pinch-out operation with a thumb and a finger on the touch screen display for causing the display of the surveillance image to change ("In response to detecting the first user input, the client device performs (1012) a local software-based zoom on a portion of the video feed according to the first user input. FIG. 9S, for example, shows the client device 504 displaying a zoomed-in portion of the video feed in response to detecting the pinch-in gesture (i.e., the first user input) on the touch screen 906 in FIG. 9R," Laska paragraph 0203).
However Laska does not appear to explicitly disclose a limitation wherein the operation comprises performing a pinch-out operation with a thumb and a finger on the touch screen display for causing an event detection position to be set.
Systrom teaches a limitation wherein the operation comprises performing a pinch-out operation with a thumb and a finger on the touch screen display for causing an event detection position to be set ("Once a mask is selected, the user interacts with the device and the image processing software using gestures, adjusting the position and shape of the mask using touchscreen gestures, including... pinching or spreading multiple fingers to resize the mask, etc," Systrom paragraph 0045).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile apparatus of Laska to allow a pinch gesture to change the size of Laska’s event detection zones as taught by Systrom. One would have been motivated to make such a combination so that the user could have more control over the location of the event detection zones thus allowing finer grained control over event detection and thus resulting in greater utility for the user.

As to claim 9, it is substantially similar to claim 3 and is therefore rejected using the same rationale as above.

As to claim 15, it is substantially similar to claim 3 and is therefore rejected using the same rationale as above.

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Laska et al. (US 9082018 B1, hereinafter Laska) in view of Systrom et al. (US 20140078172 A1, hereinafter Systrom) in further view of Dunn et al. (US 20140267112 A1, hereinafter Dunn).

As to claim 4, Laska discloses the mobile apparatus as claimed in claim 1, however Laska does not appear to explicitly disclose a limitation wherein the operation comprises performing a rotating operation with a thumb and a finger on the touch screen display.
Systrom teaches a limitation wherein the operation comprises performing a rotating operation with a thumb and a finger on the touch screen display for causing an event detection position to be set ("FIG. 5E illustrates an example gesture used to tilt the mask. Specifically, the user puts two fingers on the touchscreen. The touchscreen interface detects the positions of the two fingers, and reorients the bar-shaped mask based on the finger positions and the current orientation of the mask, making the mask appear to follow the movements of the fingers. In the example shown, the user moves her upper finger in the direction of the top arrow and the lower finger in the direction of the lower arrow; thus, the mask appears to tilt approximately 45.degree. from its original horizontal position," Systrom paragraph 0047).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile apparatus of Laska to allow a rotate gesture to rotate Laska’s event detection zones as taught by Systrom. One would have been motivated to make such a combination so that the user could have more control over the location of the event detection zones thus allowing finer grained control over event detection and thus resulting in greater utility for the user.
However neither Laska nor Systrom appear to explicitly disclose a limitation wherein the operation comprises performing a rotating operation with a thumb and a finger on the touch screen display for causing the display of the surveillance image to change.
Dunn teaches a limitation wherein the operation comprises performing a rotating operation with a thumb and a finger on the touch screen display for causing the display of the surveillance image to change ("The rotational gesture illustrated in FIG. 11 may be associated with one or more actions that may change the size, shape, type, number or other characteristics of the objects displayed in the display 302," Dunn paragraph 0068; "In accordance with some embodiments, a rotational gesture may cause an interface of the display 302 to change and rotate one or more objects in a predetermined direction," Dunn paragraph 0069; "interface 304d may be displayed on the display 302 of the control panel 300. The interface 304d may be a view from a camera (e.g., a security camera). The camera may provide a view illustrating a particular object, room, or other location," Dunn paragraph 0063, using a rotation gesture to rotate an object where the object can include a camera feed).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile apparatus of Laska to allow a rotate gesture to a rotate a camera feed as taught by Dunn. One would have been motivated to make such a combination so that the user could have more control over the display the camera feed allowing him/her to set it to his/her liking and thus resulting in greater utility.

As to claim 10, it is substantially similar to claim 4 and is therefore rejected using the same rationale as above.

As to claim 16, it is substantially similar to claim 4 and is therefore rejected using the same rationale as above.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Laska et al. (US 9082018 B1, hereinafter Laska) in view of Kristiansen et al. (US 20110085016 A1, hereinafter Kristiansen).

As to claim 19, Laska discloses the mobile apparatus according to claim 1, however Laska does not appear to explicitly disclose a limitation wherein the change in the display of the surveillance image includes scrolling a range of the display of the surveillance image.
Kristiansen teaches a limitation wherein the change in the display of the surveillance image includes scrolling a range of the display of the surveillance image ("According to yet another embodiment, when the graphical objects are live video feeds, the camera may be operated by interacting with the graphical object directly. Since the user now can see the actual image captured by a camera on the touch screen display (in the GUI), the user can operate the camera's pan, tilt and zoom movements by performing finger gesture on the live video stream in the GUI, as illustrated in FIG. 8. The user may control a cameras pan/tilt by performing a drag and drop finger gesture on the video stream, as shown in FIG. 8a. In this embodiment, the video stream from the currently controlled camera is constantly updated during the drag and drop procedure. In this way, the GUI allows the user to drag the image around on the touch screen display until a desired view is found, just as a physical object can be moved on a desk or table surface," Kristiansen paragraph 0051).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile apparatus of Laska to allow panning a camera feed via a swipe gesture on the feed as taught by Kristiansen. One would have been motivated to make such a combination so that the user could have more control over the display the camera feed allowing him/her to set it to his/her liking and thus resulting in greater utility.

As to claim 20, it is substantially similar to claim 19 and is therefore rejected using the same rationale as above.

As to claim 21, it is substantially similar to claim 19 and is therefore rejected using the same rationale as above.

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. As to the arguments concerning a , Laska does disclose this. In Laska a drag on a surveillance image within the “make zone” view (i.e., a predetermined condition that is satisfied) will set an event detection position ("FIG. 9L illustrates the client device 504 displaying a customizable outline 947A for a zone of interest on the touch screen 906 in response to detecting selection of the 'Make Zone' affordance 917 in FIG. 9K... In some implementations, the customizable outline 947A may be adjusted by performing a dragging gesture with any corner or side of the customizable outline 947A. FIG. 9L also illustrates the client device 504 detecting a dragging gesture whereby contact 949 is moved from a first location 950A corresponding to the right side of the customizable outline 947A to a second location 950B. In FIG. 9L, the first region 903 includes 'Save Zone' affordance 952, which, when activated (e.g., with a tap gesture), causes creation of the zone of interest corresponding to the customizable outline 947," Laska column 30 lines 25-28, 32-42). A drag on the surveillance image outside of the “make zone” view (i.e., a predetermined condition that is not satisfied) results in a change of the surveillance image ("FIG. 9B illustrates the client device 504 displaying additional video controls in response to detecting the contact 918 in FIG. 9A. In FIG. 9B, the first region 903 of the video monitoring UI includes: an elevator bar with a handle 919 for adjusting the zoom magnification of the video feed displayed in the first region 903," Laska column 26 lines 63-67, column 27 line 1; "The electronic device detects (1606) a first user input to zoom in on a respective portion of the first video feed. In some implementations, the first user input is a... selection of a zoom-in affordance (e.g., elevator bar or other widget) in a web browser accompanied by a dragging gesture to pane the zoomed region. For example, the user of the client device 504 is able to drag the handle 919 of the elevator bar in FIG. 9B to zoom-in on the video feed. Subsequently, the user of the client device 504 may perform a dragging gesture inside of the first region 903 to pane up, down, left, right, or a combination thereof," Laska column 71 lines 44-54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171